Exhibit 10.1
 






















ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
BANKERS INSURANCE, L.L.C.,
 
GATEWAY INSURANCE SERVICES, INC.,
 
AND
 
THE BANK OF HAMPTON ROADS
 
DATED AS OF
 
AUGUST 1, 2011
 



 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, dated as of August 1 2011, is made by and among
BANKERS INSURANCE, L.L.C., a Virginia limited liability company (“Buyer”),
GATEWAY INSURANCE SERVICES, INC., a North Carolina corporation (“Seller”), and
THE BANK OF HAMPTON ROADS, a Virginia corporation and the sole stockholder of
Seller (the “Parent”).
 
RECITALS
 
WHEREAS, Seller owns the Assets, is a party to the Contracts and is subject to
the Assumed Liabilities, which Assets, Contracts and Assumed Liabilities are
employed by Seller in the Business; and
 
WHEREAS, Seller and Parent desire to sell the Assets and assign the Contracts
and Assumed Liabilities to Buyer, and Buyer desires to purchase the Assets and
accept assignment of the Contracts and Assumed Liabilities from Seller and
Parent, all on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the Recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that:
 
ARTICLE I
 
DEFINITIONS
 
When used in this Agreement, the following terms shall have the meanings
specified:
 
Section 1.1.                                Affiliate.  “Affiliate” shall mean,
with respect to any Person, any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such Person.
 
Section 1.2.                                Accounts.  “Accounts” shall mean all
accounts receivable, notes receivable, prepaid expenses and associated rights
(including, without limitation, all security deposits, letters of credit and
security documents) owned by Seller as of the Effective Time.
 
Section 1.3.                                Agreement.  “Agreement” shall mean
this Asset Purchase Agreement, together with the Exhibits and Schedules attached
hereto, as the same may be amended from time to time in accordance with the
terms hereof.
 
Section 1.4.                                Assets.  “Assets” shall mean all of
the tangible and intangible assets owned or licensed by Seller or Parent and
used in the Business as of the Effective Time, excluding the Excluded Assets,
but including without limitation:
 
(a)           all of Seller’s right, title and interest in and to the insurance
contracts, expirations and renewals, agreements, commitments and arrangements,
books of insurance
 

 
 

--------------------------------------------------------------------------------

 

business, rights to renew insurance business, restrictive covenants, carrier
contracts, oral or written, used in the Business (collectively, the “Book of
Business”), and all of which, to the extent material and written, are described
on Schedule 1.4(a), which Book of Business includes all contingent income
payable to Seller, the Business or any of its agents with respect to the
insurance accounts described in this Section that is received after the
Effective Time, regardless of when such income was earned;
 
(b)           all rights and benefits under all Contracts relating to the Book
of Business being purchased or otherwise used in the Business (including leases
for real property or personal property);
 
(c)           the Accounts;
 
(d)           the Equipment;
 
(e)           fee simple title to two parcels of real estate consisting of (i)
the land and building located at 400 West Ehringhaus Street, Elizabeth City,
North Carolina 27909, and (ii) the adjacent parking lot between Spellman,
Culpepper and Grice Streets  (as legally described on Schedule 1.4(e), the
“Owned Real Property”);
 
(f)           cash in the amount of $250,000;
 
(g)           all Intangibles owned by Seller and all assignable Permits and
license rights held by Seller or Parent, together with all goodwill associated
with the Business (to the extent such goodwill is not included in such
Intangibles);
 
(h)           all names, telephone numbers, websites, email addresses, customer
lists, business records, files, invoices, customer lists, books of accounts and
ledgers any other records.
 
Section 1.5.                                Assignment and Assumption
Agreement.  “Assignment and Assumption Agreement” shall mean the assignment and
assumption agreement to be executed by Buyer and Seller for the assignment of
the Contracts and the Assumed Liabilities from Seller to Buyer in the form of
Schedule 1.5.
 
Section 1.6.                                Assumed Liabilities.  “Assumed
Liabilities” shall mean (i) accounts payable of Seller expressly set forth on
Schedule 1.6, (ii) with respect to Continuing Employees, accrued but unused
vacation leave, and (iii) the obligations arising after the Closing Date under
the Contracts; provided, however, that the term Assumed Liabilities shall
exclude the Excluded Liabilities.
 
Section 1.7.                                Bill of Sale.  “Bill of Sale” shall
mean the bill of sale with respect to the Assets, to be executed by Seller in
favor of Buyer in the form of Schedule 1.7.
 
Section 1.8.                                Business.  “Business” shall mean the
insurance agency business of Seller.
 
Section 1.9.                                Business Day.  “Business Day” shall
mean any day except a Saturday, Sunday or other day on which commercial banks in
the Commonwealth of Virginia are closed for business.
 

 
2

--------------------------------------------------------------------------------

 

Section 1.10.                                Buyer.  “Buyer” shall have the
meaning specified in the introductory paragraph of this Agreement.
 
Section 1.11.                                Buyer’s Officer’s
Certificate.  “Buyer’s Officer’s Certificate” shall mean a certificate of an
officer of Buyer, in a form satisfactory to Seller, certifying fulfillment of
the matters referred to in Sections 7.1 and 7.2.
 
Section 1.12.                                Buyer’s Secretary’s
Certificate.  “Buyer’s Secretary’s Certificate” shall mean a certificate of the
Secretary or an Assistant Secretary of Buyer, in a form satisfactory to Seller,
certifying the names and signatures of the officers of Buyer authorized to sign
and deliver this Agreement and the other agreements to be delivered in
connection hereunder and including a certified copy of the resolutions duly and
validly adopted by the Board of Directors or comparable governing body of Buyer
evidencing its authorization of the execution and delivery of this Agreement and
the other agreements to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby.
 
Section 1.13.                                Closing.  “Closing” shall mean the
conference held at 9:00 a.m., local time, on the Closing Date, at the offices of
Buyer in Richmond, Virginia.
 
Section 1.14.                                Closing Date.  “Closing Date” shall
mean August 1, 2011, or such other date on which the Closing shall occur as the
parties may mutually agree in writing.
 
Section 1.15.                                Confidentiality
Agreement.  “Confidentiality Agreement” shall mean the letter agreement, dated
June 17, 2011, between Buyer and Hampton Roads Bankshares, Inc.
 
Section 1.16.                                Consents and Approvals.  “Consents
and Approvals” shall mean all consents, approvals, permits, certificates,
licenses, permissions, waivers and authorizations required to be obtained from
Governmental Authorities or third parties by Seller or Buyer in connection with
the transactions contemplated herein, all of which are specifically identified
on Schedules 3.3 and 4.3.
 
Section 1.17.                                Continuing Employee.  “Continuing
Employee” shall mean any Employee who is offered and accepts employment with
Buyer from and after the Effective Time.
 
Section 1.18.                                Contracts.  “Contracts” shall mean
all legally binding contracts, agreements, leases (whether for real or personal
property), licenses, relationships and commitments to which Seller is a party or
by which Seller is bound, of which all such material contracts are listed on
Schedule 1.18.
 
Section 1.19.                                Effective Time.  “Effective Time”
shall mean 12:01 a.m., local time, on the Closing Date.
 
Section 1.20.                                Employee.  “Employee” shall mean
any person employed by Seller.
 
Section 1.21.                                Employee Benefit Plans.  “Employee
Benefit Plans” shall mean each pension, retirement, profit sharing, stock
purchase, stock option, severance, vacation, deferred compensation, bonus, or
other incentive plan, or other employee benefit program, arrangement, agreement
or understanding, or medical, vision, dental, or other health plan or life
insurance or
 

 
3

--------------------------------------------------------------------------------

 

disability plan, retiree medical, or life insurance plan or any other employee
benefit plans or fringe benefit arrangements, including, without limitation, any
"employee benefit plan" as defined in Section 3(3) of ERISA to which Seller
contributes or is a party to or by which it is bound or under which it may have
liability and under which employees or former employees of Seller (or their
beneficiaries) are eligible to participate or derive a benefit.
 
Section 1.22.                                Environmental Laws.  “Environmental
Laws” shall have the meaning specified in Section 3.16.
 
Section 1.23.                                Equipment.  “Equipment” shall mean
all tangible assets used by Seller as of the Effective Time, including all
equipment, furniture, fixtures, computers, leasehold improvements and other
items of tangible personal property, including those items listed on Schedule
1.23; provided, however, that the term “Equipment” shall exclude the Excluded
Assets.
 
Section 1.24.                                ERISA.  “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.
 
Section 1.25.                                Excluded Assets.  “Excluded Assets”
shall mean, collectively (a) the trade name “Gateway Insurance” and associated
intellectual property, (b) the assets specified on Schedule 1.25.
 
Section 1.26.                                Excluded Contracts.  “Excluded
Contracts” shall mean all Contracts set forth on Schedule 1.26.
 
Section 1.27.                                Excluded Intangibles.  “Excluded
Intangibles” shall mean those intangible assets, owned, leased, licensed or
otherwise used by Seller that are described on Schedule 1.27.
 
Section 1.28.                                Excluded Liabilities.  “Excluded
Liabilities” shall mean all liabilities of Seller, Parent, their Affiliates, and
the Business other than Assumed Liabilities, and Excluded Liabilities shall
include, without limitation, any obligations of Seller, Parent, and their
Affiliates (i) to Seller’s employees under Employee Benefit Plans, employment
agreements or otherwise, except for accrued but unused vacation leave with
respect to Continuing Employees and (ii) for debt to financial institutions or
(iii) for Tax liabilities.
 
Section 1.29.                                Financial Statements.  “Financial
Statements” shall have the meaning specified in Section 3.9.
 
Section 1.30.                                GAAP.  “GAAP” shall mean generally
accepted accounting principles as in effect in the United States as of the date
of the subject financial statement.
 
Section 1.31.                                Governmental
Authority.  “Governmental Authority” shall mean any federal, state or local
governmental department, commission, agency or authority, any administrative or
regulatory or self-regulatory authority or agency, or any court or other
judicial or arbitral body.
 
Section 1.32.                                Hazardous Materials.  “Hazardous
Materials” shall have the meaning specified in Section 3.16(a)(ii).
 

 
4

--------------------------------------------------------------------------------

 

Section 1.33.                                Intangibles.  “Intangibles” shall
mean all intangible assets owned or licensed by Seller as of the Effective Time,
including:  (a) all issued patents and patent applications; (b) all registered
and unregistered trademarks, service marks, trade dress, logos, trade names and
brand names, and any combination of such names, including all goodwill
associated therewith and all applications, registrations and renewals in
connection therewith; (c)  all copyright registrations and all applications and
renewals in connection therewith; (d) all trade secrets and confidential
business information (including ideas, know-how, customer and supplier lists,
pricing and cost information and business and market plans and proposals);
(e) all computer software (including hard copy and soft copy as well as all
related documentation and including licenses for Seller’s use of Microsoft and
AMS products); and (f) all other intellectual property; provided, however, that
the term “Intangibles” shall exclude the Excluded Intangibles.
 
Section 1.34.                                Joint Marketing Agreement.  “Joint
Marketing Agreement” shall mean the Joint Marketing Agreement between Buyer and
Bank of Hampton Roads to be executed effective at the Effective Time in the form
and substance of Schedule 1.34.
 
Section 1.35.                                Knowledge of Seller.  “Knowledge of
Seller” shall mean the actual knowledge of any of the following persons:  Andy
Davies, Doug Glenn, Brian Hellenga, Stephen P. Theobald and Suzette Ward.
 
Section 1.36.                                Law.  “Law” shall mean any federal,
state, local or other law or governmental requirement of any kind, and the
rules, regulations and orders promulgated thereunder.
 
Section 1.37.                                Leased Real Property.  “Leased Real
Property” shall have the meaning set forth in Section 3.18(h).
 
Section 1.38.                                Liens.  “Liens” shall mean all
mortgages, liens, encumbrances, charges, claims, restrictions, pledges, security
interests or impositions.
 
Section 1.39.                                Losses.  “Losses” shall mean all
losses, damages, costs, expenses, liabilities, obligations and claims of any
kind, including, without limitation, reasonable attorneys’ fees and other legal
costs and expenses ; provided, however, that Losses shall exclude, and no party
shall in any event be responsible or liable under this Agreement for, any
punitive, incidental, consequential, special, or indirect damages (including
loss in revenue, diminution in value, and any damages based on any type of
multiple).
 
Section 1.40.                                Material Adverse Effect.  “Material
Adverse Effect” shall mean any event, occurrence, fact, condition or change that
is materially adverse to (a) the Business, results of operations, financial
condition or assets of Seller, taken as a whole, or (b) the ability of Seller to
consummate the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) any changes, conditions or effects in the United States economies or
securities or financial markets in general; (ii) changes, conditions, or effects
that affect the industry in which Seller operates; (iii) an action required or
permitted by this Agreement; (iv) the effect of any changes in applicable Laws
or accounting rules, including GAAP; (v) the announcement of this Agreement;
(vi) Seller’s failure to meet internal or
 

 
5

--------------------------------------------------------------------------------

 

published projections, forecasts, or revenues or earning predictions for any
period; (vii) any changes in political conditions; (viii) changes to the credit
markets in general, including changes in interest rates or the availability of
financing; or (ix) conditions caused by acts of terrorism or war (whether or not
declared) or any natural or man-made disaster or other acts of God; further
provided, however, that events or circumstances under clauses (i)-(iv) and
(vii)-(ix) shall be considered for purposes of Material Adverse Effect to the
extent that any such event or circumstance has a disproportionately material
adverse effect on the Business or the Seller relative to comparable entities
engaged in the same business and markets as Seller.
 
Section 1.41.                                Non-Competition
Period.  “Non-Competition Period” shall have the meaning specified in Section
8.8.
 
Section 1.42.                                Operating Agreement.  “Operating
Agreement” shall mean the Operating Agreement of Buyer dated October 30, 2002,
as amended, to be executed by joinder signature page effective at the Effective
Time by The Bank of Hampton Roads.
 
Section 1.43.                                Owned Real Property.  “Owned Real
Property” shall have the meaning specified in Section 1.4(e).
 
Section 1.44.                                Parent.  “Parent” shall have the
meaning specified in the introductory paragraph of this Agreement.
 
Section 1.45.                                Permits.  “Permits” shall mean all
governmental permits, approvals, authorizations, registrations and licenses
necessary or required for the conduct of the Business as of the Effective Time.
 
Section 1.46.                                Permitted Liens.  “Permitted Liens”
shall mean the following:  (a) mechanics’, materialmen’s, carriers’, workmen’s,
repairmen’s, contractors’ and warehousemen’s liens arising or incurred in the
ordinary course of business and for amounts that are not delinquent; (b)
easements, rights-of-way, restrictions, reservations and other similar
encumbrances of record which do not materially impair the operation of the
Business on the Real Property as currently conducted by Seller; (c) liens for
Taxes not yet due and payable as of the Closing Date; (d) zoning, building and
other land use laws imposed by any Governmental Authority having jurisdiction
that are not violated in any material respect by Seller’s current use or
occupancy of the Real Property or the current operation of the Business thereon;
(e) matters that would be reflected in an accurate survey of the Real Property
that do not materially impair the operation of the Business on the Real Property
as currently conducted by Seller; (f) other liens arising or incurred in the
Seller’s ordinary course of business that, individually or in the aggregate, are
not material in amount or significance; and (g) Liens reflected in the Financial
Statements.
 
Section 1.47.                                Person.  “Person” shall mean any
individual, sole proprietorship, trust, estate, executor, legal representative,
unincorporated association, association, institution, corporation, company,
partnership, limited liability company, limited liability partnership, joint
venture or Governmental Authority.
 
Section 1.48.                                Purchase Price.  “Purchase Price”
shall mean $6,007,000, payable at Closing in the form of (i) cash in the amount
of $5,800,000 (the “Cash Portion of the Purchase
 

 
6

--------------------------------------------------------------------------------

 

Price”) and (ii) a 0.45% membership interest in Bankers Insurance, L.L.C., which
is valued at $207,000 for the purpose of this Agreement (the “Membership
Interest”); provided, however, that the Purchase Price and the Cash Portion of
the Purchase Price shall each be adjusted up, dollar-for-dollar, in an amount
equal to the amount by which Working Capital at Closing exceeds $250,000, or
adjusted down, dollar-for-dollar, in an amount equal to the amount by which
Working Capital at Closing is less than $250,000.
 
Section 1.49.                                Real Property.  “Real Property”
shall mean the Leased Real Property and the Owned Real Property, together with
all improvements located thereon, including all appurtenant rights, claims, and
interests.
 
Section 1.50.                                Seller.  “Seller” shall have the
meaning specified in the introductory paragraph of this Agreement.
 
Section 1.51.                                Seller’s Officer’s
Certificate.  “Seller’s Officer’s Certificate” shall mean a certificate of an
officer of Seller or Parent, in a form satisfactory to Buyer, certifying
fulfillment of the matters referred to in Sections 6.1 and 6.2.
 
Section 1.52.                                Seller’s Secretary’s
Certificate.  “Seller’s Secretary Certificate” shall mean a certificate of the
Secretary or an Assistant Secretary of Seller or Parent, in a form satisfactory
to Buyer, certifying the names and signatures of the officers of Seller
and  Parent authorized to sign and deliver this Agreement and the other
agreements to be delivered in connection hereunder and including a certified
copy of the resolutions duly and validly adopted by the Board of Directors of
Hampton Roads Bankshares, Inc., evidencing its authorization of the execution
and delivery of this Agreement and the other agreements to which Seller is a
party and the consummation of the transactions contemplated hereby and thereby.
 
Section 1.53.                                Tax or Taxes.  “Tax” or “Taxes”
shall mean any federal, state, county, local or foreign taxes, charges, levies,
imposts, duties, other assessments or similar charges of any kind whatsoever,
including interest, penalties and additions imposed thereon or with respect
thereto.
 
Section 1.54.                                Tax Return.  “Tax Return” shall
mean any report, return, document, schedule or other information supplied or
required to be supplied to a taxing authority with respect to Taxes, including
any return of an affiliated, combined or unitary group.
 
Section 1.55.                                Working Capital at Closing shall
mean an amount equal to (i) the Accounts plus cash included in the Assets at
Closing, less (ii) the accounts payable and accrued but unused vacation leave
included in the Assumed Liabilities at Closing.
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1.                                Purchase and Sale; Assignment and
Assumption.
 
(a)           Seller and Parent hereby agree that at the Closing, and upon all
of the terms and subject to all of the conditions of this Agreement, Seller (and
Parent, to the extent of its interests in the Assets) shall sell, convey,
transfer and deliver to Buyer the Assets, free and
 

 
7

--------------------------------------------------------------------------------

 

clear of all Liens except for Permitted Liens, and Buyer hereby agrees that at
the Closing, and upon all of the terms and subject to all of the conditions of
this Agreement, it shall purchase the Assets, free and clear of all Liens except
for Permitted Liens.
 
(b)           Seller and Parent hereby agree that at the Closing, and upon all
of the terms and subject to all of the conditions of this Agreement, Seller and
Parent, as applicable, shall assign to Buyer the Assumed Liabilities and all
rights and obligations of Seller and Parent, as applicable, arising after the
Effective Time under the Contracts, and Buyer hereby agrees that at the Closing,
and upon all of the terms and subject to all of the conditions of this
Agreement, it shall assume from Seller and Parent the Assumed Liabilities and
all rights and obligations of Seller and Parent arising after the Effective Time
under the Contracts; provided, however, that Seller and Parent shall not assign,
and Buyer shall not assume, the Excluded Liabilities or any rights and
obligations under the Excluded Contracts.
 
Section 2.2.                                Payment of the Purchase Price.  In
consideration of Seller’s and Parent’s sale, transfer, assignment, conveyance
and delivery of the Assets, Contracts and Assumed Liabilities, Buyer shall, at
Closing, pay the Purchase Price in the form of:
 
(a)           to Seller, cash by wire transfer of immediately available funds to
an account designated by Seller an amount equal to the Cash Portion of the
Purchase Price, subject to a final determination of the Working Capital at
Closing and corresponding adjustment to Purchase Price, as provided in the
definition of “Purchase Price” and in Section 2.6; and
 
(b)           to Parent, the Membership Interest, subject to Seller’s option as
set forth in Section 2.5.
 
Section 2.3.                                Deliveries at Closing.
 
(a)           By Seller to Buyer.  At Closing, Seller shall deliver or cause to
be delivered to Buyer the following items, each (where applicable) properly
executed and dated as of the Closing Date by all parties thereto (other than
Buyer) and in form and substance reasonably satisfactory to Buyer:  the Bill of
Sale; the Assignment and Assumption Agreement; Seller’s Secretary’s Certificate;
Seller’s Officer’s Certificate; the joinder to the Operating Agreement; the
Joint Marketing Agreement; and a recordable special warranty deed, in customary
form, conveying fee simple title to the Real Property to Buyer.
 
(b)           By Buyer to Seller and Parent.  At Closing, Buyer shall deliver or
cause to be delivered to Seller the following items, each (where applicable)
properly executed and dated as of the Closing Date by all parties thereto (other
than Seller and Parent) and in form and substance reasonably satisfactory to
Seller: the Purchase Price; the Assignment and Assumption Agreement; Buyer’s
Secretary’s Certificate; Buyer’s Officer’s Certificate; the joinder to Operating
Agreement; and the Joint Marketing Agreement.
 
Section 2.4.                                No Assumption of Other
Liabilities.  Except for Buyer’s assumption of the Assumed Liabilities, Buyer
shall not assume any liability or obligation of any kind of Seller and Parent,
or any obligation relating to the Business or the use of the Assets, or
performance by Seller and Parent under the Contracts, whether absolute or
contingent, accrued or unaccrued, asserted or unasserted, known or unknown, or
otherwise, including the Excluded Liabilities.
 

 
8

--------------------------------------------------------------------------------

 

Section 2.5.                                Seller’s Option With Respect to
Membership Interest.  At Seller’s sole option, prior to Closing, Seller may
elect to receive $207,000 in cash at closing instead of the Membership Interest
in Buyer.  If Seller makes such election, (i) the amount of $207,000 shall be
added to the Cash Portion of the Purchase Price to be delivered by Buyer to
Seller pursuant to Section 2.2(a) above, (ii) Buyer shall not be obligated to
deliver the Membership Interest to Parent pursuant to Section 2.2(b) above,
(iii) Seller shall not be obligated to deliver the joinder to Operating
Agreement pursuant to Section 2.3 above, and (iv) Seller shall be obligated to
deliver the Joint Marketing Agreement in accordance with Section 2.3, except
that it shall contain additional provisions satisfactory to Buyer consistent
with Buyer’s joint marketing agreements with other banks that are not members of
Buyer.
 
Section 2.6.                                Determination of Working Capital at
Closing.
 
(a)           Delivery of Calculation.  Within 30 days after the Closing Date,
Seller shall prepare and deliver to Buyer a statement setting forth its final
calculation of the Working Capital at Closing to determine the Purchase Price,
as adjusted in accordance with the definition of “Purchase Price” hereunder (the
“Final Purchase Price Calculation”).
 
(b)           Examination.  After receipt of the Final Purchase Price
Calculation, Buyer shall have 30 days (the “Review Period”) to review the Final
Purchase Price Calculation.  During the Review Period, Buyer and Buyer's
accountants shall have full access, upon request, to the relevant books and
records of Seller and Seller’s accountants to the extent that they relate to the
Final Purchase Price Calculation.
 
(c)           Objection.  On or prior to the last day of the Review Period,
Buyer may object to Seller’s calculation of the Working Capital at Closing and
the resulting Final Purchase Price Calculation by delivering to Buyer a written
statement setting forth Buyer’s objections in reasonable detail, indicating each
disputed item or amount and the basis for Buyer's disagreement therewith (the
“Statement of Objections”).  If Buyer fails to deliver the Statement of
Objections before the expiration of the Review Period, the Final Purchase Price
Calculation submitted by Seller shall be deemed to have been accepted by
Buyer.  If Buyer delivers the Statement of Objections before the expiration of
the Review Period, Buyer and Seller shall negotiate in good faith to resolve
such objections within 30 days after the delivery of the Statement of Objections
(the “Resolution Period”), and, if the same are so resolved within the
Resolution Period, the Final Purchase Price Calculation with such changes as are
agreed in writing by Buyer and Seller, shall be final and binding.
 
(d)           Resolution of Disputes.  If Seller and Buyer fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts”) shall be submitted for resolution to
an independent account (the “Independent Accountant”), as mutually agreed by the
parties, that has not audited the financial statements of Buyer or Seller or
Affiliates of either.  The Independent Accountant, acting as an expert and not
arbitrator, shall resolve the Disputed Amounts and accordingly make adjustments
to the Final Purchase Price Calculation.  The Independent Accountant shall only
decide the specific items under dispute by the parties and its decision for each
Disputed Amount must be within the range of values assigned to each such
 

 
9

--------------------------------------------------------------------------------

 

item in Seller’s Final Purchase Price Calculation and Buyer’s Statement of
Objections, respectively.
 
(e)           Determination by Independent Accountant.  The Independent
Accountant shall make a determination as soon as practicable after its
engagement, and its resolution of the Disputed Amounts and adjustments to the
Final Purchase Price Calculation shall be conclusive and binding upon the
parties.
 
(f)           Fees of the Independent Accountant.  The fees and expenses of the
Independent Accountant shall be borne equally by Buyer and Seller, regardless of
the final determination of the Independent Account with respect to the Disputed
Amounts.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENTS
 
Seller and Parent, jointly and severally, hereby represent and warrant to Buyer
as follows:
 
Section 3.1.                                Organization of Seller and
Parent.  Seller is a North Carolina corporation, validly existing and in good
standing under the laws of the State of North Carolina.  The Bank of Hampton
Roads is a Virginia corporation, validly existing and in good standing under the
laws of the Commonwealth of Virginia.  Seller has full corporate power to carry
on the Business as it is now being conducted and to own, operate and hold under
lease its assets and properties as, and in the places where, such properties and
assets now are owned, operated or held.  Seller is qualified or licensed to do
business as a foreign corporation in Virginia, and is not required to be
qualified or licensed as a foreign corporation in any other
jurisdiction.  Seller is a direct or indirect, wholly-owned subsidiary of
Parent, and there are no outstanding options, warrants or rights of any nature
with respect to the purchase of the Assets or any equity interest in
Seller.  Seller has no subsidiaries.
 
Section 3.2.                                Authorization; Enforceability.  The
execution, delivery and performance by Seller and Parent of this Agreement and
of all of the documents and instruments contemplated hereby to which Seller or
Parent are a party are within the corporate power of Seller and Parent and have
been duly authorized by all necessary corporate action of Seller and
Parent.  This Agreement is, and the other documents and instruments required
hereby to which Seller or Parent are a party will be, when duly executed and
delivered by the parties thereto, the valid and binding obligations of Seller
and Parent, enforceable against Seller and Parent in accordance with their
respective terms.
 
Section 3.3.                                No Violation or Conflict by Seller
and Parent.  The execution, delivery and performance by Seller and Parent of
this Agreement, and the other documents and instruments required hereby to which
Seller or Parent are a party, do not and will not conflict with or violate the
Articles of Incorporation or Bylaws of Seller or Parent.  Except as set forth in
Schedule 3.3, the execution, delivery and performance by Seller and Parent of
this Agreement, and the other documents and instruments required hereby to which
Seller or Parent are a party, do not and will not, to the Knowledge of Seller
(a) conflict with or violate any law, judgment, order or decree binding on
Seller or Parent, (b) require notice to, filing or registration with, or
authorization, consent or approval of, any Governmental Authority or
(c) constitute a violation or
 

 
10

--------------------------------------------------------------------------------

 

breach of any contract or agreement to which Seller or Parent are a party or by
which Seller and Parent are bound, or require the consent or approval of any
party to any such contract or agreement or give any party to any such contract
or agreement a right of termination, cancellation, acceleration or modification
thereunder.
 
Section 3.4.                                Title to and Sufficiency of
Assets.  Schedule 3.4 lists all of the Assets.  Seller or Parent holds good and
marketable title to all of the Assets owned by Seller or Parent, free and clear
of any and all Liens except for Permitted Liens.  As of the Effective Time, good
and marketable title to the Assets owned by Seller and Parent, free and clear of
all Liens except for Permitted Liens, will pass to Buyer.  The Assets and
Contracts include all tangible and intangible assets, contracts and rights
necessary for the operation of the Business after the Effective Time as operated
by Seller prior to the Effective Time in accordance with Seller’s current
practice.  The Assets and Contracts do not include any equity or debt securities
of or interest in, or any right or obligation to acquire any equity or debt
securities of or interest in, any corporation, partnership, limited liability
company, business trust, joint venture or other business association.
 
Section 3.5.                                No Litigation.  There is no
litigation, arbitration proceeding, governmental investigation, or action of any
kind pending or, to the Knowledge of Seller, proposed or threatened  relating to
the Business, the Assets, the Assumed Liabilities or the Contracts, or  that
seeks restraint, prohibition, damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby.  There is
no judgment, order, writ, injunction, decree (including, without limitation, a
consent decree) or other similar command or any court or other governmental
department, commission, board, bureau, agency or instrumentality which is
presently in effect or has been entered against or served upon Seller.
 
Section 3.6.                                Contracts.  Schedule 1.18 sets forth
a true and complete list, as of the date hereof, of the material
Contracts.  Seller has provided or made available to Buyer true and complete
copies of all material Contracts.  Each Contract is in full force and effect and
is enforceable in accordance with its terms (except as the enforcement thereof
may be limited or otherwise affected by bankruptcy, insolvency, reorganization,
moratorium or other laws generally affecting the rights of creditors and subject
to general equity principles (whether considered at law or in equity)).  Seller
has performed each material term, covenant and condition of each of the
Contracts which is to be performed by it at or before the date hereof, and no
event has occurred that would, with the passage of time or compliance with any
applicable notice requirements, constitute a breach or default by Seller or, to
the Knowledge of Seller, any other Person under any of the Contracts, and, to
the Knowledge of Seller, no party to any of the Contracts intends to cancel,
terminate or exercise any option under any of the Contracts.
 
Section 3.7.                                Accounts.  (a) The Accounts all have
arisen from bona fide transactions in the ordinary course of business; (b) the
Accounts are expected to be collectible in accordance with normal trade
practice, net of the reserve for uncollectible accounts reflected on the books
of Seller therefor; (c) such reserve has been determined in a manner consistent
with GAAP and the past practices of Seller; and (d) to the Knowledge of Seller,
there are no contests, claims or rights of set-off relating to the amount or
validity of any Account, other than as reflected on the books of Seller.  
 

 
11

--------------------------------------------------------------------------------

 

Section 3.8.                                Condition of Equipment.  The
Equipment, taken as a whole, is in good operating condition and repair for
equipment of like type and age, subject to casualty and ordinary wear and tear,
and is substantially fit for the purposes for which it currently is being
utilized.
 
Section 3.9.                                Financial Statements.  Schedule 3.9
contains complete and correct copies of (a) the balance sheets of Seller as of
December 31, 2010, 2009 and 2008 and those related statements of income for the
fiscal years ended on those dates, and (b) the balance sheet and statement of
income of Seller for the period ended on June 30, 2011 (collectively, the
“Financial Statements”).  All of such Financial Statements fairly present, in
all material respects, as of and for the periods then ended, as the case may be
(subject to normal, recurring adjustments and the absence of footnotes), the
financial position and results of operations of Seller in conformity with GAAP
applied on a basis consistent throughout the reported periods.
 
Section 3.10.                                Compliance with Law; Permits;
Consents.  Subject to the qualified representation of Seller set forth in
Section 3.16(b) with respect to Environmental Law, Seller’s conduct of the
Business, Seller’s use of the Assets and Seller’s performance under the
Contracts does not materially violate or conflict with any Law.  All Permits
required by Seller to conduct the Business have been obtained, are in full force
and effect and are being complied with in all material respects.
 
Section 3.11.                                Taxes.  Seller has filed all
required income Tax Returns and all other material Tax Returns relating to the
Business, the Assets and the Contracts.  No Tax authority has asserted any claim
for the assessment of any Taxes with respect to the Business, the Assets or the
Contracts.  All Taxes shown to be due and payable on said returns or on any
assessments that Seller has received, and all other Taxes due and payable on or
before the Closing Date have been or will be determined and paid before the
Closing Date.
 
Section 3.12.                                Employment Agreements and
Benefits.  Schedule 3.12 sets forth a true and complete list of the Employee
Benefit Plans, and Seller has provided or made available to Buyer true and
complete copies of each Employee Benefit Plan.  None of the Employee Benefit
Plans will be breached in any material respect by Seller’s and Parents’
execution, delivery and performance of this Agreement.  Except as set forth in
Schedule 3.12, (a) no such Employee Benefit Plan requires Buyer to assume any
employment, compensation, fringe benefit, pension, profit sharing or deferred
compensation agreement or plan in respect of any employee of Seller, and
(b) Seller does not and has not contributed to or maintained a plan subject to
Title IV of ERISA.  The provisions of each Employee Benefit Plan and the
administration of each Employee Benefit Plan are in all material respects in
compliance with applicable Law, and Seller and Parent have not received any
written notice alleging to the contrary with respect to any such Employee
Benefit Plan.  There is no action, claim or demand of any kind (other than
routine claims for benefits) that has been brought or, to the Knowledge of
Seller, is proposed or threatened, against any Employee Benefit Plan or the
assets thereof, or against the fiduciary of any such plan.
 
Section 3.13.                                Intangibles.  Seller owns all
right, title and interest in and to the owned Intangibles and holds under valid
and subsisting licenses with respect to the licensed Intangibles, subject only
to the Permitted Liens.  There are no claims, demands or proceedings pending or,
to
 

 
12

--------------------------------------------------------------------------------

 

the Knowledge of Seller, threatened by any third party challenging Seller’s
rights to use any of the Intangibles.  There is no trademark, trade name, patent
or copyright owned by a third party which Seller is using in commerce without a
license to do so.  To the Knowledge of Seller, no third party is infringing upon
any Intangibles owned by, or exclusively licensed to, Seller.
 
Section 3.14.                                Fees and Expenses of Brokers and
Others.  Seller is not committed to any liability for any brokers’ or finders’
fees or any similar fees in connection with the transactions contemplated by
this Agreement and has not retained any broker or other intermediary to act on
its behalf in connection with the transactions contemplated by this Agreement.
 
Section 3.15.                                No Material Adverse Change.  Since
June 30, 2011, Seller has carried on the Business in the ordinary course of
business and substantially in the same manner as heretofore carried on and there
has not been  a Material Adverse Effect;  any material Lien made on any of the
Assets, except for Permitted Liens; or  any sale, transfer or other disposition
of assets or properties of the type included in the Assets other than in the
ordinary course of business.
 
Section 3.16.                                Environmental Conditions.
 
(a)           For purposes of this Section 3.16:
 
(i)           “Environmental Laws” shall mean any and all federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes or
decrees of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning any Hazardous Materials,
environmental protection or human health as in effect as of Closing; and
 
(ii)           “Hazardous Materials” shall mean any hazardous material,
hazardous waste, infectious medical waste, hazardous or toxic substance defined
or regulated as such in or under any Environmental Law, including petroleum,
crude oil or fractions thereof, natural or synthetic gas, materials exhibiting
the characteristics of ignitability, corrosivity, reactivity or extraction
procedure toxicity, as such terms are defined in connection with hazardous
materials or hazardous wastes or hazardous or toxic substances in any
Environmental Law.
 
(b)           To the Knowledge of Seller, Seller’s conduct of the Business and
Seller’s use of the Real Property does not violate any Environmental Law.
 
(c)           To the Knowledge of Seller, there has been no use, treatment,
storage, disposal, transportation or release of any Hazardous Materials by
Seller on or from the Real Property in violation of applicable Environmental
Laws.  Seller and Parent have not received any written notices or claims
alleging that (i) Seller is a responsible party pursuant to 42 U.S.C.
Section 9601 et seq., or any state superfund law, in connection with the Real
Property or the Business, or (ii) the Real Property contains Hazardous
Substances in violation of any Environmental Laws.
 
Section 3.17.                                Insurance.  Schedule 3.17 sets
forth a list of the material policies of insurance currently maintained with
respect to Business to which Seller is a named insured or
 

 
13

--------------------------------------------------------------------------------

 

otherwise the beneficiary of coverage (including material policies of insurance
maintained for purposes of providing benefits such as workers’ compensation and
employers’ liability coverage).  The scope and amounts of such policies
adequately insure the Business, Assets and Contracts against risks commonly
insured against by companies similarly situated.  With respect to each insurance
policy listed on Schedule 3.17:  (a) the policy is valid, binding and in full
force and effect, (b) neither Seller nor, to the Knowledge of Seller, any other
party to the policy is in breach or default thereunder (including with respect
to the payment of premiums or the giving of notices), and no event has occurred
that, with notice or the lapse of time, would constitute such a breach or
default, or permit termination, modification or acceleration under the policy
and (c) no party to the policy has repudiated any provision thereof.  Seller has
been covered during the past two years by the insurance policies listed on
Schedule 3.17 or by policies substantially similar in scope to such policies.
 
Section 3.18.                                Real Property.  Schedule 1.4(e) is
a true, complete and correct list of all of the real property owned by Seller
and used in the Business, and Schedule 3.18(h) is a true, complete and correct
list of all of the real property leased by Seller and used in the
Business.  With respect to each such parcel of Real Property, except as set
forth in Schedule 3.18(a)-(g):
 
(a)           there are no pending or, to the Knowledge of Seller, threatened
condemnation proceedings, lawsuits or administrative actions relating thereto;
 
(b)           there are no leases, subleases, licenses, concessions or other
agreements, written or oral, granting to any Person the right to use or occupy
any portion thereof;
 
(c)           with respect to the Owned Real Property, there are no outstanding
options or rights of first refusal to purchase, lease or otherwise acquire a
parcel or any portion thereof or interest therein;
 
(d)           to the Knowledge of Seller, there are no Persons (other than
Seller) in possession of any parcel of Real Property, other than tenants under
leases or subleases disclosed in Schedule 3.18(h), who are in possession of
space to which they are entitled under such lease or sublease;
 
(e)           to the Knowledge of Seller, there is no existing violation of or
nonconformity with, and Seller is not under investigation with respect to, has
not been charged with and has not received any written notice of any alleged
violation of or nonconformity with, any restriction, condition, covenant,
commitment, contract or agreement relating thereto;
 
(f)           Seller will promptly deliver to Buyer any surveys of any part of
the Owned Real Property that may be in the possession of Seller; and
 
(g)           Seller has not received information or notice from any insurance
company or board of fire underwriters requesting the performance of any work or
alteration with respect to the Real Property outside of the ordinary course of
business, or requiring a material increase in the insurance rates applicable to
the Real Property.
 
(h)           Schedule 3.18(h) sets forth a true and complete list of all real
property leased by Seller and used in the Business (collectively, the “Leased
Real Property”) and a true
 
 
14

--------------------------------------------------------------------------------

 
and complete list of all leases with respect to the Leased Real Property (the
“Real Property Leases”).  The Real Property Leases constitute the only
agreements between the lessors thereunder and Seller respecting the Leased Real
Property.  With respect to each Real Property Lease and, where applicable, each
Leased Real Property:  (i) all rents and other amounts due on such Real Property
Lease have been paid; (ii) Seller, as lessee, has the right to occupy, use,
possess and control the entire Leased Real Property as presently occupied, used,
possessed and controlled by Seller, and Seller is in peaceful possession
thereof; (iii) no claim has been asserted against Seller adverse to its rights
in such leasehold estate; (iv) Seller, and to the Knowledge of Seller, the
lessor, is not in default thereunder or in breach thereof (nor, with the giving
of notice or the passage of time, would be in default or breach), and no waiver,
indulgence or postponement of the obligations of Seller, or the obligations of
lessor, thereunder has been granted by the lessor or Seller, as the case may be;
(v) Seller has not entered into any sublease or assignment with respect to its
interest in any Real Property Lease; and (vi) there are no parties in possession
of any portion of any Leased Real Property other than Seller, whether as tenants
at sufferance, trespassers or otherwise.  Seller has provided Buyer true and
complete copies of all Real Property Leases and no Real Property Lease has been
amended, modified, or terminated, except as set forth in Schedule
3.18(h).  Schedule 3.18(h) sets forth all Consents and Approvals that are
required in connection with the assignment of all of Seller’s right, title, and
interest under the Real Property Leases.
 
Section 3.19.                                Book of Business.  The Seller owns
100% of the Book of Business.  The Seller’s customer lists and other information
provided to Buyer in connection with this Agreement are complete and accurate as
to the customer accounts maintained with or through the Seller. All obligations,
liabilities and indebtedness related to the Book of Business that are required
to be paid prior to the Closing Date have been paid by Seller prior to the
Closing, and all other obligations, liabilities and indebtedness related to the
Book of Business have been properly accrued for on the Financial Statements.
 
Section 3.20.                                Errors and Omissions
Coverage.  Seller has purchased, at its own expense, a three year tail policy on
Seller’s existing errors and omissions liability insurance policy with total
limits of $5,000,000 each claim, $5,000,000 aggregate, and with a $5,000
deductible, each claim, $15,000 aggregate.  As such, the policy is intended to
cover, in accordance with policy limits, terms and conditions, claims against
the Seller and its officers, directors, stockholders, licensed solicitors or
brokers, and employees for acts and omissions occurring before the sale
hereunder.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows:
 
Section 4.1.                                Organization of Buyer.  Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia and has full limited liability
company power and authority to enter into this Agreement and to perform its
obligations hereunder.  Buyer is qualified or licensed to do business and is in
good standing as a foreign corporation in any other jurisdiction where Buyer is
required to be qualified or licensed under applicable Law.
 

 
15

--------------------------------------------------------------------------------

 

Section 4.2.                                Authorization; Enforceability.  The
execution, delivery and performance by Buyer of this Agreement, and of all of
the documents and instruments contemplated hereby to which Buyer is a party are
within the corporate or entity power of Buyer and have been duly authorized by
all necessary corporate action of Buyer.  This Agreement is, and the other
documents and instruments required hereby to which Buyer is a party will be,
when duly executed and delivered by the parties thereto, the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms.
 
Section 4.3.                                No Violation or Conflict by
Buyer.  The execution, delivery and performance by Buyer of this Agreement, and
the other documents and instruments required hereby to which Buyer is a party,
do not and will not conflict with or violate the Articles of Organization or
Operating Agreement of Buyer.  Except as set forth in Schedule 4.3, the
execution, delivery and performance of this Agreement by Buyer, and the other
documents and instruments required hereby to which Buyer is a party, do not and
will not (a) conflict with or violate any law, judgment, order or decree binding
on Buyer, (b) required notice to, filing or registration with, or authorization,
consent or approval of, any Governmental Authority or (c) constitute a violation
or breach of any contract or agreement to which Buyer is a party or by which
Buyer is bound, or require the consent or approval of any party to any such
contract or agreement or give any party to any such contract or agreement a
right of termination, cancellation, acceleration or modification thereunder.
 
Section 4.4.                                No Litigation.  There is no
litigation, arbitration proceeding, governmental investigation, or action of any
kind pending, or, to the knowledge of Buyer, proposed or threatened, that could
affect the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby or that seeks restraint,
prohibition, damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby.
 
Section 4.5.                                No Broker.  Buyer is not committed
to any liability for any brokers’ or finders’ fees or commissions or any similar
fees in connection with the transactions contemplated by this Agreement, and has
not retained any broker, investment banker, financial advisory or other
intermediary to act on its behalf in connection with the transactions
contemplated by this Agreement.
 
Section 4.6.                                Membership Interest.  The Membership
Interest issued to Seller pursuant to Section 2.2(b), when issued in the name of
Seller, will be duly and validly issued and non-assessable and Seller shall have
no obligations with respect to such Membership Interest, other than as set forth
in the Operating Agreement, the Joint Marketing Agreement, and under applicable
Law.  Except for the Operating Agreement, the Joint Marketing Agreement, and the
Articles of Organization of Buyer, there are no other agreements as of the
Effective Time to which Buyer or, to Buyer’s knowledge, any member of Buyer is a
party that affect or relate to the Membership Interest or any ownership
interests or rights in Buyer.
 
Section 4.7.                                Financial Statements.  Buyer has
provided or made available to Seller complete and correct copies of (a) the
balance sheets of Buyer as of December 31, 2010 and those related statements of
income and cash flows, for the fiscal periods ended on those dates, together
with all footnotes and (b) the balance sheet and statement of income of Seller
for the
 

 
16

--------------------------------------------------------------------------------

 

period ended on June 30, 2011 (collectively, the “Buyer’s Financial
Statements”).  All of such Buyer’s Financial Statements fairly present, in all
material respects, as of and for the periods then ended, as the case may be
(subject to normal, recurring adjustments and the absence of footnotes), the
financial position, results of operations and cash flows of Buyer in conformity
with GAAP applied on a basis consistent throughout the reported periods.
 


 
ARTICLE V
 
CERTAIN MATTERS PENDING THE CLOSING
 
Seller, Parent and Buyer covenant and agree that from and after the date of this
Agreement and until the Closing Date:
 
Section 5.1.                                Carry on in Regular Course.  Seller
shall carry on the Business in the ordinary course and substantially in the same
manner as heretofore carried on and shall use its commercially reasonable
efforts to preserve the Assets, Business and relationships with Employees,
providers, customers and suppliers of the Business.  Without limiting the
foregoing, Seller shall not, without the prior written consent of Buyer:
 
(a)           amend any provision of its Articles of Incorporation or Bylaws;
 
(b)           sell, transfer or otherwise dispose of (including via dividend or
distribution) any of its Assets other than in the ordinary course of business
consistent with past practice and except for any sale, transfer or disposition
of any Excluded Assets or any current assets or current liabilities;
 
(c)           amend, modify or terminate any material Contract (other than as
required by the terms thereof);
 
(d)           acquire any other business or Person (or any significant portion
or division thereof), whether by merger, consolidation or reorganization or by
purchase of its assets or stock, or acquire any other material assets, in each
case, except in the ordinary course of business;
 
(e)           mortgage, pledge or otherwise encumber any of the Assets, except
for Permitted Liens;
 
(f)           create, incur or assume any liabilities of the type included among
the Assumed Liabilities, except accounts payable and other liabilities incurred
in the ordinary course of business;
 
(g)           fail to comply with all applicable Laws, and with all orders of
any Governmental Authority binding upon Seller and relating to the Business;
 
(h)           institute or settle any claim or lawsuit for an amount involving
in excess of $10,000 in the aggregate or involving material equitable or
injunctive relief;
 

 
17

--------------------------------------------------------------------------------

 

(i)           hire or terminate the employment of any Employee other than in the
ordinary course of business consistent with past practice;
 
(j)           close or cease operations at any of Seller’s offices; or
 
(k)           propose to do any of the foregoing.
 
Seller shall advise Buyer promptly in writing of any change in the financial
position, results of operations, assets or liabilities of the Business
constituting a Material Adverse Effect.
 
Section 5.2.                                Access.  At Buyer’s expense, Buyer
and its authorized agents, officers and representatives shall have reasonable
access to the employees, properties, books and records, Contracts, information
and documents of Seller to conduct such examinations and investigations of
Seller as Buyer deems necessary; provided, however, that such examinations and
investigations:   shall be conducted only in the presence of a designated
representative of Seller;  shall be conducted upon prior notice to Seller and
during the normal business hours of Seller; and  shall not unreasonably
interfere with Seller’s operations and activities.  Seller shall and shall cause
its officers, employees and representatives to cooperate in all reasonable
respects with Buyer’s examinations and investigations.
 
Section 5.3.                                Filings; Approvals and Consents;
Cooperation
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use its, and to cause its Affiliates to
use their, commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other party in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner reasonably practicable, the
transactions contemplated by this Agreement, including, without limitation, (i)
the obtaining of all necessary Consents and Approvals, (ii) the taking of all
reasonable steps as may be necessary to avoid an action, suit or proceeding by
any Governmental Authority challenging or attempting to invalidate this
Agreement or enjoin the transactions contemplated herein, (iii) the defending of
any lawsuits or other legal proceedings, whether judicial or administrative,
investigating or challenging this Agreement or the consummation of any of the
transactions contemplated herein, including seeking to have any stay, injunction
or restraining order entered by any court or other Governmental Authority
vacated or reversed and appealing any adverse determination or order made or
entered by any Governmental Authority prohibiting the consummation of the
transactions contemplated herein, and (iv) the execution and delivery of any
additional instruments necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement.
 
(b)           The parties shall cooperate with each other in connection with
obtaining all such actions or nonactions, waivers, authorizations,
determinations, permissions, consents and approvals and the making of all such
filings, applications, notifications and responses, including providing copies
to the other party of all such documents and consulting with the other party and
its advisors on the contents thereof prior to any such filing or response, and
notifying the other party of and allowing the other party to participate in any
substantive calls or meetings relating thereto.  Buyer and Seller each shall,
upon request by the other, furnish the other with all
 

 
18

--------------------------------------------------------------------------------

 

information concerning itself, the Business and its Affiliates and such other
matters as may be reasonably necessary or advisable in connection with any
statement, filing, notice or application made by or on behalf of Buyer or Seller
or their respective Affiliates to any third party or any Governmental Authority
in connection with the transactions contemplated by this Agreement.
 
(c)           Buyer and Seller shall keep the other apprised of the status of
matters relating to completion of the transactions contemplated hereby,
including promptly furnishing the other with copies of material documents,
notices and written communications received or sent by Buyer, Seller or their
respective Affiliates, as the case may be, from or to any third party or any
Governmental Authority with respect to the transactions contemplated by this
Agreement.
 
(d)           Buyer and Seller shall each pay its own costs, fees and expenses
related to complying with this Section 5.3.
 
Section 5.4.                                Publicity.  All general notices,
releases, statements and communications to employees, suppliers, distributors
and customers of the Business and to the general public and the press relating
to this Agreement or the transactions contemplated herein shall be made only at
such times and in such manner as may be mutually agreed upon by Buyer and Parent
(unless Parent is advised by counsel that any such announcement or other
disclosure not mutually agreed upon in advance is required to be made by law or
policy of the Securities and Exchange Commission, any applicable bylaw of the
National Association of Securities Dealers, or any listing agreement relating to
the common stock of Hampton Roads Bankshares, the parent of Parent).
 
Section 5.5.                                Exclusivity.  From the date of this
Agreement until the earlier of the Closing or the termination of this Agreement
pursuant to Section 9.1, Parent and Seller agree that neither they nor any of
their Affiliates nor any of their respective officers, directors, employees,
agents or representatives shall, directly or indirectly, (i) solicit, initiate,
induce or knowingly encourage or facilitate any inquiry with respect to, or the
making, submission, reaffirmation or announcement of, any Acquisition Proposal
or any offer or proposal that could reasonably be expected to lead to any
Acquisition Proposal, (ii) enter into, continue, participate or engage in any
discussions or negotiations regarding, or provide access to its properties,
books and records or furnish any confidential or nonpublic data or information
to any third person with respect to, or take any other action to knowingly
encourage or facilitate any inquiries or the making of any proposal that
constitutes or would reasonably be expected to lead to, any Acquisition
Proposal, (iii) execute or enter into, or purpose to execute or enter into, any
term sheet, letter of intent, memorandum of understanding, agreement in
principle, merger, purchase or acquisition agreement or similar document or any
contract, agreement or commitment (whether binding or not) contemplating or
otherwise relating to any Acquisition Proposal or transaction contemplate
thereby.  As promptly as practicable (and in any event no later than 24 hours)
after Seller’s receipt of any Acquisition Proposal or request for nonpublic
information or inquiry that could reasonably be expected to lead to an
Acquisition Proposal, Seller shall provide Buyer with notice of such Acquisition
proposal, request or inquiry, including the person or group making any such
Acquisition Proposal, request or inquiry, and a copy of all written materials
provide by or on behalf of such a Person or group in connection with such
Acquisition Proposal, request or inquiry.  Seller shall, and shall cause its
officers, directors, employees, agents and representatives
 

 
19

--------------------------------------------------------------------------------

 

to cease and terminate any and all existing activities, discussions or
negotiations with any third parties conducted heretofor with respect to any
Acquisition Proposal.  “Acquisition Proposal” shall mean (i) any proposal or
offer with respect to a merger, acquisition (including an acquisition of equity
interests or assets), joint venture, partnership, consolidation, dissolution,
liquidation, tender offer, recapitalization, reorganization, share exchange,
business combination or similar transaction involving the Business and (ii) any
acquisition by any Person, or proposal or offer, which if consummated would
result in any Person becoming the beneficial owner of any of the Assets, in each
case other than the transactions contemplate by this Agreement.
 
ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
 
Each and every obligation of Buyer to be performed at the Closing shall be
subject to the satisfaction prior to or at the Closing, or waiver by Buyer, of
the following express conditions precedent:
 
Section 6.1.                                Representations and Warranties.  The
representations and warranties made by Seller and Parent in Article III of this
Agreement shall be true and correct on and as of the Closing Date with the same
effect as though such representations and warranties had been made on such date.
 
Section 6.2.                                Compliance with Agreement.  Seller
and Parent shall have performed and complied in all material respects with all
of its obligations under this Agreement that are to be performed or complied
with by it prior to or at the Closing.
 
Section 6.3.                                No Litigation.  There shall not be
in effect any Law restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby, and no investigation,
suit, action or other proceeding shall be pending before any Governmental
Authority that seeks restraint or prohibition of this Agreement or the
consummation of the transactions contemplated hereby or material damages or
other material relief in connection with this Agreement or the consummation of
the transactions contemplated hereby.
 
Section 6.4.                                Consents and Approvals.  The
Consents and Approvals shall have been obtained.
 
Section 6.5.                                Deliveries at Closing.  Seller shall
have delivered to Buyer the deliveries required by Section 2.3(a) hereof.
 
Section 6.6.                                Producer and Non-Solicitation
Agreements.  The Employees designated by Buyer on Schedule 6.6 shall have
executed producer agreements with Seller in the form set forth on Schedule 6.6
that are acceptable to Buyer in its sole discretion.  Brian Hellenga shall have
executed a non-solicitation agreement with Seller in form and substance
acceptable to Buyer in its sole discretion.  All of Seller’s rights to enforce
such agreement with Brian Hellenga, and all of Seller’s rights to enforce other
producer, non-piracy, non-solicitation, non-competition or similar agreements
that Seller has with its Employees, shall be assigned to Buyer at the Effective
Time.
 

 
20

--------------------------------------------------------------------------------

 

ARTICLE VII
 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER AND PARENTS
 
Each and every obligation of Seller and Parent to be performed at the Closing
shall be subject to the satisfaction prior to or at the Closing, or waiver by
Seller and Parent, of the following express conditions precedent:
 
Section 7.1.                                Representations and Warranties.  The
representations and warranties made by Buyer in this Agreement shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on such date.
 
Section 7.2.                                Compliance with Agreement.  Buyer
shall have performed and complied in all material respects with all of its
obligations under this Agreement that are to be performed or complied with by it
prior to or at the Closing.
 
Section 7.3.                                No Litigation.  There shall not be
in effect any Law restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby, and no investigation,
suit, action or other proceeding shall be pending before any Governmental
Authority that seeks restraint or prohibition of this Agreement or the
consummation of the transactions contemplated hereby or material damages or
other material relief in connection with this Agreement or the consummation of
the transactions contemplated hereby.
 
Section 7.4.                                Consents and Approvals.  The
Consents and Approvals shall have been obtained.
 
Section 7.5.                                Deliveries at Closing.  Buyer shall
have delivered to Seller the deliveries required by Section 2.3(b) hereof.
 
ARTICLE VIII
 
INDEMNITIES AND ADDITIONAL COVENANTS
 
Section 8.1.                                Seller’s and Parent’s
Indemnity.  Seller and Parent, jointly and severally, hereby agree to indemnify
and hold Buyer harmless from and against, and agrees to defend promptly Buyer
from and to reimburse Buyer for, any and all Losses that Buyer may at any time
suffer or incur, or become subject to, as a result of or in connection with  any
breach or inaccuracy of any of the representations and warranties made by Seller
and Parent in this Agreement or in any agreement, document or instrument
delivered pursuant hereto,  any failure by Seller and Parent to perform any of
its covenants and obligations set forth in this Agreement or in any agreement,
document or instrument delivered pursuant hereto,  claims by third parties
against Buyer relating to the Excluded Assets, Excluded Contracts or the
Excluded Liabilities, and  claims by third parties against Buyer relating to the
Assets, Contracts or Assumed Liabilities, arising, or relating to periods,
before the Effective Time; provided, however, that Seller shall not be required
to indemnify Buyer pursuant to Section 8.1(i) in respect of the representations
and warranties made by Seller unless such right to indemnification is asserted
by Buyer (whether or not such Losses have actually been incurred) by written
notice to Seller within the following time periods:
 

 
21

--------------------------------------------------------------------------------

 

(x)           with respect to the representations and warranties set forth in
Sections 3.11 and 3.12, insofar as they relate to compliance with Tax Laws and
ERISA, within the applicable statute of limitations with respect to the
underlying Law which forms the basis of such claim (including all extensions
thereof agreed to with Tax authorities);
 
(y)           with respect to the representations and warranties set forth in
Sections 3.1, 3.2, and 3.4, without time limitations; and
 
(z)           with respect to all other representations and warranties set forth
in this Agreement or in any agreement, document or instrument delivered pursuant
hereto, within one year after the Closing Date.
 
Notwithstanding the foregoing, Seller shall not be required to indemnify Buyer
pursuant to Section 8.1(i) in respect of any representations or warranties made
by Seller unless and until the aggregate amount of all Losses for which
indemnification is sought hereunder first exceeds $50,000, in which event all
Losses shall be subject to indemnification.  Seller’s aggregate obligation
pursuant to Section 8.1(i) shall in no event exceed an amount equal to the
Purchase Price.
 
Section 8.2.                                Buyer’s Indemnity.  Buyer hereby
agrees to indemnify and hold Seller and Parent harmless from and against, and
agrees to defend promptly Seller and Parent from and to reimburse Seller and
Parent for, any and all Losses that Seller and Parent may at any time suffer or
incur, or become subject to, as a result of or in connection with  any breach or
inaccuracy of any of the representations and warranties made by Buyer in this
Agreement or in any agreement, document or instrument delivered pursuant
hereto,  any failure by Buyer to perform any of its covenants and obligations
set forth in this Agreement or in any agreement, document or instrument
delivered pursuant hereto and  claims by third parties against Seller and Parent
relating to the Assets, Contracts or Assumed Liabilities, arising after the
Effective Time; provided, however, that Buyer shall not be required to indemnify
Seller pursuant to Section 8.2(i) in respect of any representations or
warranties made by Buyer unless such right is asserted (whether or not such
Losses have actually been incurred) by written notice to Buyer within the
following time periods:
 
(x)           with respect to the representations and warranties set forth in
Sections 4.1, 4.2, and the first sentence of Section 4.6, without time
limitations; and
 
(y)           with respect to all other representations and warranties set forth
in this Agreement or in any agreement, document or instrument delivered pursuant
hereto, within one year after the Closing Date.
 
Notwithstanding the foregoing, Buyer shall not be required to indemnify Seller
pursuant to Section 8.2(i) in respect of any representations or warranties made
by Buyer unless and until the aggregate amount of all Losses for which such
indemnification is sought hereunder first exceeds $50,000, in which event all
Losses shall be subject to indemnification.  Buyer’s aggregate obligation
pursuant to Section 8.2(i) shall in no event exceed an amount equal to the
Purchase Price.
 

 
22

--------------------------------------------------------------------------------

 

Section 8.3.                                Indemnity Provisions.
 
(a)           In the event a claim against Seller or Parent, or against Buyer
(the “Indemnified Party”), arises that is covered by the indemnity provisions of
Sections 8.1 or 8.2 as applicable, the Indemnified Party shall promptly give the
other party (the “Indemnifying Party”) written notice setting forth in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim, stating the amount of any Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.  Provided that the Indemnifying Party admits in writing to the
Indemnified Party that such claim is covered by the indemnity provisions of
Section 8.1 or 8.2 as applicable, the Indemnifying Party shall have the right to
contest and defend by all appropriate legal proceedings such claim and to
control all settlements (unless the Indemnified Party agrees to assume the cost
of settlement and to forgo such indemnity) and to select lead counsel to defend
any and all such claims at the sole cost and expense of Indemnifying Party;
provided, however, that Indemnifying Party may not, without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld), enter into
any settlement or consent to entry of any judgment that (i) does not include as
an unconditional term thereof the giving by the Person or Persons asserting such
claim to the Indemnified Party of an unconditional release from all liability
with respect to such claim (and any potential similar or analogous claims), (ii)
involves any non-monetary relief or remedy, including any restrictions on the
Indemnified Party’s ability to operate or compete, or (iii) involves any
admission of violation of Law.  The Indemnified Party may select counsel to
participate in any defense, in which event such counsel shall be at the sole
cost and expense of the Indemnified Party.  In connection with any such claim,
the parties shall cooperate with each other and provide each other with access
to relevant documents, information, books and records in their possession.  The
Indemnified Party shall take all reasonable steps to mitigate the Losses upon
and after becoming aware of any event would could reasonably be expected to give
rise to any Losses.
 
(b)           The amounts for which the Indemnifying Party shall be liable for
under this Article VIII shall be net of any insurance proceeds or other
recoveries received by the Indemnified Party in connection with the facts and
circumstances giving rise to the right of indemnification.
 
(c)           Except as otherwise provided herein and except for instances of
fraud, this Article VIII shall be the sole and exclusive remedy of the parties
against the other parties hereto after Closing for any claim arising in
connection with the transactions contemplated herein.  The parties’
representations and warranties made in this Agreement or in any agreement,
document or instrument delivered pursuant hereto shall survive the Closing, but
only to the extent and for such time as is necessary to enable the parties
hereto to enforce their rights to indemnification under this Article VIII.
 
Section 8.4.                                Additional Instruments.
 
(a)           Subject to the terms and conditions herein provided, each of the
parties agrees to use its commercially reasonable efforts to take, or cause to
be taken, all action, and to do, or cause to be done, all things necessary,
proper and advisable to consummate and make effective the transactions
contemplated by this Agreement, including assisting each other in
 

 
23

--------------------------------------------------------------------------------

 

completing all necessary governmental and regulatory filings related to the
transactions contemplated herein.  In case at any time after the Effective Time
any further action is necessary or desirable to carry out the purposes of this
Agreement, Buyer, Seller and Parent shall take all such reasonable action.
 
(b)           At any time and from time to time after the Closing, at any
party’s request and without further consideration, Seller, Parent or Buyer, as
the case may be, shall execute and deliver such other instruments of sale,
transfer, conveyance, assignment, assumption and confirmation and take such
other action as Seller, Parent or Buyer may reasonably deem necessary or
desirable in order to more effectively transfer, convey, assign and assume to
Buyer, and to confirm Buyer’s title to and interest in, and obligations with
respect to, the Assets, the Contracts and the Assumed Liabilities, and the
consummation of the transactions contemplated herein.
 
Section 8.5.                                Employment Matters.
 
(a)           Buyer, Seller and Parent have agreed that, except as expressly set
forth in this Section 8.5, Seller and Parent shall be solely responsible for,
and shall indemnify and hold Buyer harmless from, all liabilities or obligations
of any kind with respect to the Employees for matters occurring prior to and as
of the Effective Time, including but not limited to, any claims by any Employees
related to (i) their employment by Seller, (ii) any termination of their
employment by Seller prior to and as of the Effective Time or (iii) sick leave,
extended leave or medical leave.  Buyer shall not be obligated under and hereby
specifically disclaims any assumption of or liability with respect to any
collective bargaining agreement, employment contract or Employee Benefit Plan to
which Seller is a party or under which any of the Employees are covered.
 
(b)           Schedule 8.5 sets forth a complete and correct list, prepared by
Buyer, of all Continuing Employees.  Prior to Closing, Seller and Parent shall
implement and communicate to the affected Employees the employment terminations,
retirements, and adjustments to compensation and benefits set forth on Schedule
8.5.  Seller agrees to terminate, as of the Effective Time, the employment of
each Continuing Employee.  Except as expressly set forth in this Section 8.5,
Seller agrees to satisfy all compensation, severance pay and other obligations
under applicable Law with respect to its Employees, including without
limitation, any sick leave, extended leave or medical leave, and Buyer shall
have no liability or obligation with respect to Employees.
 
(c)           Buyer agrees to honor and assume Seller’s obligations to the
Continuing Employees for vacation leave accrued but unused on the Closing Date
to the extent such obligations are included in the calculation of the Purchase
Price hereunder.
 
(d)           Buyer, Seller and Parent shall each use commercially reasonable
efforts to roll over each Continuing Employee’s account balance under the
Seller’s 401(k) plan to the Buyer’s 401(k) plan.
 
(e)           Seller and Parent shall be solely responsible for, reimburse Buyer
for, and shall indemnify and hold Buyer harmless from, all liabilities or
obligations of any kind with
 

 
24

--------------------------------------------------------------------------------

 

respect to Employee claims under the Family Medical Leave Act (“FMLA”) for (i)
wrongful termination of employment or failure to hire before the Effective Time
or in connection with the transactions contemplated by this Agreement because an
Employee was not designated as a Continuing Employee, or (ii) paid leave before,
at and after the Effective Time while employed by Seller or Buyer to the extent
of claims relating to employment with Seller before the Effective Time.  Seller
shall reimburse Buyer for such amounts promptly upon receiving notice of such
amounts from Buyer.  For the avoidance of doubt, pursuant to the preceding
sentence, without limitation, Seller shall reimburse, indemnify and hold
harmless, Buyer for any amounts by which (a) amounts Buyer, as the “Successor in
Interest” of Seller under the FMLA, is required to pay to Continuing Employees,
exceed (b) amounts Buyer would otherwise be required to pay Continuing Employees
under FMLA if Buyer were not deemed to be the “Successor in Interest” of Seller.
 
Section 8.6.                                [Reserved]
 
Section 8.7.                                No Use of Excluded
Intangibles.  Buyer agrees that without Seller’s or Parent’s consent it will not
make any use of any of the Excluded Intangibles (including, in the case of
trademarks or similar indicia of source or ownership, any words, symbols or
logos confusingly similar to the Excluded Intangibles), or any variation thereof
in any manner; provided, however that Buyer may use such marks for a period of
sixty (60) days after the Closing Date.
 
Section 8.8.                                Non-Competition of Seller and
Parent.  In consideration of the benefits of this Agreement to Seller and Parent
and in order to induce Buyer to enter into this Agreement, Seller and Parent
covenant and agree that until the third anniversary of the Closing Date (such
period, the “Non-Competition Period”), neither Seller, Parent nor any of their
Affiliates shall compete, within a 60 mile radius of the offices and branches of
Seller and Parent as of the Effective Time, with the business of Buyer
(including, without limitation, as to the types of insurance products or
insurance services carried or offered by Buyer and Seller) as conducted
immediately following the Effective Time, without the express written consent of
Buyer; provided, however, that the foregoing restriction shall not apply within
the Eastern Shore of Virginia to any Affiliate of Seller and Parent with offices
and branches located on the Eastern Shore of Virginia.  Seller and Parent
covenant and agree that during the Non-Competition Period, they shall not, and
shall cause their Affiliates not to, solicit, offer employment to, actively seek
to hire, hire or employ any employee of Buyer, except for hiring individuals who
(a) contact such party on an unsolicited basis and on their own initiative or
(b) respond to general advertisements for employment placed by such party, so
long as such general advertisement does not specifically target Buyer or any of
its employees.  The obligations under this Section 8.8 shall terminate and be of
no further force and effect upon the acquisition, by sale, merger or otherwise,
of substantially all of the equity securities, or assets, of Hampton Roads
Bankshares, Inc. by another bank.
 
Section 8.9.                                Revenues and Contingent
Income.  Each party agrees that upon its receipt of any revenues to which the
other party is entitled by the terms hereof, such party shall promptly forward
any such payment to the other party.  Without limiting the foregoing, (i) Seller
and Parent shall pay to Buyer all contingent income with respect to the Book of
Business that Seller, Parent or any of their agents receive after the Effective
Time, regardless of when such income
 

 
25

--------------------------------------------------------------------------------

 

was earned and (b) if Seller receives monthly commissions payments from
companies writing coverage for the transferred accounts, Seller shall remit all
of such monies to the Buyer not later than five days after it has received the
same.
 
Section 8.10.                                AMS Agency Management System.  For
a period of 18 months after the Closing Date, Seller and Parent shall continue
to support Buyer’s use of the AMS agency management system currently utilized by
Seller at no cost or expense to Buyer, except that Buyer shall pay any
out-of-pocket maintenance fees charged by AMS that are directly related to
Buyer’s use of the AMS agency management system and are approved by Buyer in
advance, such approval not to be unreasonable withheld.  Without limiting the
foregoing, Buyer shall not be responsible for paying or reimbursing Parent or
Seller for any portion of their staff’s time supporting the AMS system software
or hardware or for any licensing fees.
 
Section 8.11.                                Office Space.  From and after the
Effective Time through December 31, 2012, Parent shall allow employees of Buyer
to maintain office space in Parent’s branch offices consistent with the current
practice of Parent and Seller at no cost or expense to Buyer; provided, however,
that Parent shall have no obligation to allow employees of Buyer to maintain
office space in any branch office of Parent after the date when Parent, at its
sole and absolute discretion, shall have closed, leased, sold, or otherwise
transferred possession of such branch office to a third party.  In any such
case, Buyer shall provide reasonable notice to affected employees of Buyer.
 
Section 8.12.                                Guaranty of Receivables.  To the
extent any Accounts transferred at Closing from Seller to Buyer are not
collected within 180 days after the later of (i) the date when due or (ii) the
Closing Date, any such sums shall be deemed uncollectible.  In such event, Buyer
may, at its option, return ownership of any such Accounts to Seller, and Seller
and Parent shall promptly reimburse Buyer for uncollected amounts under the
returned Accounts.
 
Section 8.13.                                Letter to Customers.  Seller and
Buyer agree that they will jointly compile a letter notifying transferred
customers of the purchase of the Book of Business from the Seller and that such
letter shall be mailed to all affected customers within thirty (30) days after
the Closing Date.
 
Section 8.14.                                Parent’s and Seller’s
Insurance.  For a period of three years after the Closing Date, Parent, Seller
and their Affiliates shall purchase insurance through Buyer to the extent
purchased through Seller before the Closing Date, subject to Parent, Seller, and
their Affiliates continuing to be reasonably satisfied with Buyer’s performance,
and further subject to the insurance products and services offered by Buyer
being reasonably commercially competitive to those of other vendors with respect
to pricing, coverage, and other material terms; provided, however, that the
obligations under this Section 8.14 shall terminate and be of no further force
and effect upon the acquisition, by sale, merger or otherwise, of substantially
all of the equity securities, or assets, of Hampton Roads Bankshares, Inc. by
another bank.
 

 
26

--------------------------------------------------------------------------------

 

ARTICLE IX
 
TERMINATION
 
Section 9.1.                                Termination.  Time is of the essence
of this Agreement.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned only as follows:
 
(a)           at any time prior to Closing by mutual written agreement of
Seller, Parent and Buyer;
 
(b)           by Buyer if Seller or Parent breach their representations,
warranties or covenants such that any of the conditions set forth in Article VI
of this Agreement shall be incapable of being satisfied, and such breach is not
curable or has not been cured by Seller within 20 days following receipt by
Seller of notice of such breach; provided, however, that Buyer shall not have
the right to terminate this Agreement pursuant to this Section 9.1(b) if it is
then in breach of any representations, warranties, covenants or other agreements
hereunder that would result in the closing conditions set forth in Article VII
not being satisfied;
 
(c)           by Seller if Buyer breaches its representations, warranties or
covenants such that any of the conditions set forth in Article VII of this
Agreement shall be incapable of being satisfied, and such breach is not curable
or has not been cured by Buyer within 20 days following receipt by Buyer of
notice of such breach; provided, however, that Seller shall not have the right
to terminate this Agreement pursuant to this Section 9.1(c) if it is then in
breach of any representations, warranties, covenants or other agreements
hereunder that would result in the closing conditions set forth in Article VI
not being satisfied;
 
(d)           by Seller or Buyer at any time after December 31, 2011, by the
date of such termination and despite substantial adherence to the terms of this
Agreement by such party, the Closing has not occurred; provided, however, that
neither party shall have the right to terminate this Agreement pursuant to this
Section 9.1(d) if such party’s breach of any covenants or other agreements
hereunder has been the cause of, or resulted in, the failure of the Closing to
occur on or prior to such date;
 
(e)           by Seller or Buyer if there shall be in effect a final and
non-appealable order of a Governmental Authority restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby
(it being agreed that the parties hereto shall promptly appeal any adverse
determination that is appealable and pursue such appeal with reasonable
diligence); or
 
(f)           by Buyer at any time if it is not satisfied, in its sole and
exclusive discretion, with its due diligence investigation of Seller.
 
Section 9.2.                                Effect of Termination; Waiver.  If
this Agreement is terminated pursuant to Section 9.1, all further obligations of
the parties under or pursuant to this Agreement shall terminate without further
liability of either party to the other (except for fraud or any intentional
breach of its obligations hereunder, as to which the party not in breach shall
retain all of its rights and remedies to which it may be entitled at law or in
equity); provided, that the parties’ obligations contained in Article X shall
survive any such termination.
 

 
27

--------------------------------------------------------------------------------

 



 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1.                                Entire Agreement; Amendment;
Waiver.  Except for the Confidentiality Agreement, this Agreement and the
documents referred to herein and to be delivered pursuant hereto constitute the
final and entire agreement between the parties pertaining to the subject matter
of this Agreement, and supersede all prior and contemporaneous agreements,
understandings, undertakings, negotiations and discussions of the parties,
whether oral or written, and there are no warranties, representations, covenants
or other agreements between the parties in connection with the subject matter of
this Agreement, except as specifically set forth herein or therein.  No
amendment, supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound
thereby.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision of this Agreement, whether
or not similar, nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.  No failure on the part of Seller or Buyer at any
time to require the performance by the other party of any term of this Agreement
shall be taken or held to be a waiver of such term or in any way affect such
party’s right to enforce such term.
 
Section 10.2.                                Expenses.  Except as otherwise
specifically provided herein, whether or not the transactions contemplated by
this Agreement are consummated, each of the parties shall pay the fees, costs
and expenses of their respective counsel, accountants, financial advisers and
other representatives and the other expenses incident to the negotiation and
preparation of this Agreement and consummation of the transactions contemplated
hereby.
 
Section 10.3.                                Governing Law; Consent to
Jurisdiction; Voluntary Waiver of Jury Trial.
 
(a)           This Agreement and the transactions contemplated herein, and all
disputes between the parties under or related to this Agreement or the facts and
circumstances leading to its execution or performance, whether in contract, tort
or otherwise, shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without reference to the conflict of laws
principles thereof.
 
(b)           Each of the parties (i) irrevocably submits itself to the personal
jurisdiction of all state and federal courts sitting in Richmond, Virginia,
including to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any action, suit or proceeding arising out of or relating to
this Agreement, the transactions contemplated herein or therein or any facts or
circumstances leading to its or their execution or performance, (ii) agrees that
all claims in respect of any such action, suit or proceeding must be brought,
heard and determined exclusively in such courts, (iii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such courts, (iv) agrees not to bring any such action, suit or
proceeding in any other courts and (v) waives any defense of inconvenient forum
to the maintenance of any action, suit or proceeding so brought.
 

 
28

--------------------------------------------------------------------------------

 

(c)           Each of the parties agrees to waive any bond, surety or other
security that might be required of any other party with respect to any action,
suit or proceeding, including any appeal thereof.
 
(d)           Each of the parties agrees that service of any process, summons,
notice or document in accordance with Section 10.5 shall be effective service of
process for any action, suit or proceeding brought against it, provided,
however, that nothing contained herein shall affect the right of any party to
serve legal process in any other manner permitted by applicable Law.
 
(e)           EACH OF BUYER, SELLER AND PARENTS HEREBY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY FACTS OR
CIRCUMSTANCES LEADING TO ITS OR THEIR EXECUTION OR PERFORMANCE OR ANY ACTIONS OF
ANY OF THE OTHER PARTY’S AFFILIATES AND REPRESENTATIVES.  EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE OR AFFILIATE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (2) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (3) IT MAKES SUCH WAIVER
KNOWINGLY AND VOLUNTARILY AND (4) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 10.3(e).
 
Section 10.4.                                Assignment.  This Agreement and
each party’s respective rights hereunder may not be assigned or delegated at any
time without the prior written consent of the other party.
 
Section 10.5.                                Notices.  All communications,
notices and disclosures required or permitted by this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered personally or
by messenger, (b) one Business Day after having been sent by overnight delivery
service, (c) three Business Days after the date when mailed by registered or
certified United States mail, postage prepaid, return receipt requested, or
(d) when received via telecopy, telex or other electronic transmission, in all
cases, addressed to the Person for whom it is intended at its address set forth
below or to such other address as a party shall have designated by notice in
writing to the other party in the manner provided by this Section 10.5:
 
If to Buyer:           P. Marshall Fleming, President & CEO
4490 Cox Road
Glen Allen, VA 23060
(757) 291-4980
mfleming@bankersinsurance.net

 
29

--------------------------------------------------------------------------------

 



With a copy to:      Melvin E. Tull, III, General Counsel
  4490 Cox Road
  Glen Allen, VA 23060
  (804) 819-4710
  mtull@vabankers.org


If to Seller
and Parent:           The Bank of Hampton Roads
999 Waterside Dr., Suite 200
Norfolk, Virginia  23510
Attn:           Douglas J. Glenn, Esq.
(757) 217-3634
dglenn@bofhr.com


With a copy to:       Williams Mullen
   Attn.:  William A. Old, Jr.
   999 Waterside Drive, Suite 1700
   Norfolk, VA 23510
   (757) 622-3366
   wold@williamsmullen.com




Section 10.6.                                Counterparts.  This Agreement may
be executed in several counterparts, each of which shall be deemed an original,
but such counterparts shall together constitute but one and the same
Agreement.  Copies of executed counterparts transmitted by telecopy or other
electronic transmission shall be considered original executed counterparts,
provided receipt of such counterparts is confirmed.
 
Section 10.7.                                Interpretation.
 
(a)           The table of contents, headings and captions used in this
Agreement are for convenience only and are not to be given effect in the
construction or interpretation of this Agreement.
 
(b)           Whenever the term “include,” “includes” or “including” is used in
this Agreement in connection with a listing of items, that listing is
illustrative only and is not a limitation on the general scope of the
classification, or as an exclusive listing of the items within the general
scope.
 
(c)           The terms “hereof,” “herein” and “hereunder” and terms of similar
import will refer to this Agreement as a whole and not to any particular
provision of this Agreement.
 
(d)           Article, section, clause, subsection, exhibit and schedule
references contained in this Agreement are references to articles, sections,
clauses, subsections, exhibits and schedules of or to this Agreement, unless
otherwise specified.
 

 
30

--------------------------------------------------------------------------------

 

(e)           Each defined term used in this Agreement has a comparable meaning
when used in its plural or singular form.  Each gender-specific term used in
this Agreement has a comparable meaning whether used in a masculine, feminine or
gender-neutral form.
 
(f)           Any amount stated in this Agreement in “Dollars” or by reference
to the “$” symbol means United States dollars.
 
(g)           Any reference to any party to this Agreement shall include such
party’s successors and permitted assigns.
 
(h)           Each party has been represented and advised by independent counsel
of its choice in connection with the execution of this Agreement and has
cooperated in the drafting and preparation of this Agreement and the documents
delivered in connection herewith.  Accordingly, any Law that would require
interpretation of this Agreement or any document delivered in connection
herewith, including any ambiguous, vague or conflicting term herein or therein,
against the drafter should not apply and is expressly waived.
 
Section 10.8.                                Severability.  If any provision,
clause or part of this Agreement, or the application thereof under certain
circumstances, is held invalid, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, shall
not be affected thereby.
 
Section 10.9.                                No Reliance.  Nothing in this
Agreement or any document to be delivered in connection herewith is intended to
or shall confer upon any other Person any benefits, rights or remedies of any
nature whatsoever under or by reason of this Agreement except as otherwise
expressly set forth herein.  Neither Buyer nor Seller and Parent assume any
liability to any third party because of any reliance by such third party on the
representations, warranties, covenants or agreements of Buyer, Seller and Parent
contained herein or therein.
 
Section 10.10.                                Rights Cumulative; Specific
Performance.  Except as expressly provided in this Agreement, all rights and
remedies of each of the parties under this Agreement will be cumulative, and the
exercise of one or more rights or remedies will not preclude the exercise of any
other right or remedy available under this Agreement or applicable Law.  The
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that,
except as expressly provided in this Agreement, Buyer, Seller and Parent shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at Law or in equity and without the necessity of posting bonds or any other
undertaking in connection therewith.  The parties acknowledge that in the
absence of a waiver, a bond or undertaking may be required by a court and the
parties hereby waive any such requirement of such bond or undertaking.
 
 [Remainder of page intentionally left blank; signatures appear on following
page.]
 

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed in its
name by a duly authorized officer as of the day and year first above written.
 





 
BANKERS INSURANCE, L.L.C.
             
By:
  /s/ P. Marshall Fleming  
Its:
  President and CEO                    
GATEWAY INSURANCE SERVICES, INC.
             
By:
  /s/ John A. B. Davies, Jr.  
Its:
  Director              
THE BANK OF HAMPTON ROADS
       
By:
  /s/ John A. B. Davies, Jr.  
Its:
  President and CEO






 









32
 

--------------------------------------------------------------------------------